PER CURIAM.
Franklin Paul Hunt appeals the district court’s denial of a postjudgment motion filed pursuant to Fed.R.Civ.P. 60(b). The district court dismissed the underlying 28 U.S.C.A. § 2255 (West Supp.2001) motion on its merits on July 20, 1999. In November 2001, Hunt moved for relief from judgment pursuant to Fed.R.Civ.P. 60(b).
We review denial of a Rule 60(b) motion for abuse of discretion. United States v. Holland, 214 F.3d 523, 527 (4th Cir.2000). Having reviewed the relevant documents and the district court’s order denying the motion, we conclude that the court did not abuse its discretion in denying the requested relief. Therefore, we affirm the district court’s ruling. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.